JOANOS, Judge.
Appellant seeks review of his conviction and the sentences imposed after a jury trial in which he was found guilty as charged of two counts of burglary of a residence. The issues presented are: (1) whether the imposition of consecutive habitual felony offender sentences constitutes reversible error on the facts of this case, (2) whether the trial court erred in permitting the prosecutor to comment that appellant cut his hair to conceal his identity, and (3) whether the trial court erred in denying the defense motion to suppress an out-of-court identification. The record reveals no impropriety with respect to issues two and three, and we affirm those issues without further comment. Our disposition of the first issue is controlled by Spratling v. State, 672 So.2d 54 (Fla. 1st DCA 1996); Parker v. State, 633 So.2d 72 (Fla. 1st DCA), revieiv denied, 639 So.2d 980 (Fla.1994); Woods v. State, 615 So.2d 197 (Fla. 1st DCA 1993). See also Sprow v. State, 639 So.2d 992 (Fla. 3d DCA 1994).
Accordingly, appellant’s convictions and the sentences imposed thereon are affirmed in all respects.
BOOTH and VAN NORTWICK, JJ., concur.